           Case 1:21-cr-00349-JSR Document 1 Filed 05/25/21 Page 1 of 12

               I (    •
               I

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                             X


 UNITED STATES OF AMERICA                        SEALED INDICTMENT

               -     V .   -                 :   21 Cr.

 TAMEKA LEWIS ,                              :21 CRIM 349
               Defendant .

                                             X


                                   COUNT ONE
                                  (Conspiracy )

      The Grand Jury charges :

      1.      The charges set forth herein arise from a scheme

whereby TAMEKA LEWIS , the defendant , while employed as a

counselor by the New York City Department of Correction (" DOC " ) ,

smuggled narcotics and other contraband into a DOC jail , in

exchange for cash bribes .

      2.      Specifically , from at least in or about June 2019 up

through and including in or about September 2020 , TAMEKA LEWIS ,

the defendant , introduced or attempted to introduce smokable

synthetic cannabinoids , often referred to as "K2 " or "Spice ";

and other contraband to three inmates ("Inmate - 1 ," "Inmate - 2 ,"

and "Inmate - 3") at the Otis Bantum Correctional Center ("OBCC " ) ,

a DOC jail on Rikers Island in New York .             In return , LEWIS

received cash payments from a relatives and associates of

Inmate - 1 , Inmate - 2 , and Inmate - 3 .
          Case 1:21-cr-00349-JSR Document 1 Filed 05/25/21 Page 2 of 12




     3.     At all times relevant to this Indictment , TAMEKA

LEWIS , the defendant , was employed as a counselor at the OBCC.

DOC employees , including LEWIS , receive training on employee

rules and regulations , which prohibit employees from , among

other things , entering into transactions with inmates and

providing inmates with contraband .

      Introduction of Contraband into the OBCC for Inmate-1

     4.      From at least June 2019 up through and including at

least January 2020 , TAMEKA LEWIS , the defendant , smuggled

contraband into the OBCC to Inmate - 1 .

     5.     To facilitate the introduction of contraband for

Inmate - 1 , TAMEKA LEWIS , the defendant, communicated by text

message with an associate of Inmate-1 ("Associate - 1 " ) , and

discussed with Associate - 1 terms of payment and particular

contraband items.

     6.     From at least June 2019 up through and including at

least January 2020 , TAMEKA LEWIS , the defendant , received Cash

App payments from Associate - 1 , as well as family members of

Inmate - 1 . Cash App is a smartphone application that permits

users to transfer funds and accompanying messages .

     7.     In total , TAMEKA LEWIS , the defendant , received

approximate l y $11 , 800 from Associate - 1 , as well as family

members of Inmate-1 , in exchange for introducing contraband into

the OBCC for Inmate - 1.

                                      2
           Case 1:21-cr-00349-JSR Document 1 Filed 05/25/21 Page 3 of 12




       Introduction of Contraband into the OBCC for Inmate - 2

      8.      From at least March 2020 up through and including at

least June 2020 , TAMEKA LEWIS , the defendant , smuggled

contraband into the OBCC for Inmate - 2 .

      9.      To facilitate the introduction of contraband for

Inmate - 2 , TAMEKA LEWIS , the defendant , communicated by text

message with a parent of Inmate - 2 (" Parent - 1 " ) , discussing with

Parent - 1 terms of payment .

      10 .    In total , TAMEKA LEWIS received approximately $26 , 000

from Inmate - 2 and Parent - 1 , in exchange for introducing

contraband into the OBCC for Inmate - 2 .

       Introduction of Contraband into the OBCC for I nmate - 3

      11 .    In or about September 2020 , TAMEKA LEWIS , the

defendant introduced K2 and other contraband into the OBCC for

an inmate (" Inmate - 3 " ) .

      12 .   To facilitate the introduction of contraband for

Inmate - 3 , TAMEKA LEWIS , the defendant , communicated by text

message with an associate of Inmate - 3 (" Associate - 2 " ) , and

discussed payments for particular contraband items with

Associate - 2 .

      13 .   TAMEKA LEWIS , the defendant , also met with Associate - 2

to receive payment , as well as contraband items , to smuggle into

the OBCC for Inmate - 3 .




                                        3
         Case 1:21-cr-00349-JSR Document 1 Filed 05/25/21 Page 4 of 12




      14 .    TAMEKA LEWIS , the defendant , deposited contraband into

a trash receptacle at the OBCC , which Inmate - 3 thereafter

retrieved .

      15 .    On or about September 16 , 2020 , TAMEKA LEWIS , the

defendant , met with Associate-2 in Brooklyn , New York .         During

the meeting, Associate-2 provided LEWIS with approximately 46

sheets of K2 - soaked paper . Associate - 1 also paid LEWIS a cash

bribe of approximately $3 , 000 to smuggle the contraband into the

OBCC for Inmate - 3 . Two days later , on September 18 , LEWIS

attempted to enter work at the OBCC while carrying the sheets of

K2 - soaked paper for Inmate - 3 .

     16 .     In total , TAMEKA LEWIS, the defendant , received over

$3 , 500 from Associate - 2 in exchange for introducing contraband

into the OBCC for Inmate - 3 .

                          Statutory Allegations

     17 .     From at least in or around June 2019 , up through and

including in or around September 2020 , in the Southern District

of New York and elsewhere , TAMEKA LEWIS , the defendant , and

others known and unknown , willfully and knowingly did combine ,

conspire , confederate , and agree together and with each other to

commit offenses against the United States , to wit :        (1) bribery ,

in violation of Title 18 , United States Code , Sections

666(a) (1) (B) and 666(a) (2) ;   (2) honest services wire fraud , in

violation of Title 18 , United States Code , Sections 1343 and

                                     4
              Case 1:21-cr-00349-JSR Document 1 Filed 05/25/21 Page 5 of 12




1346 ; and (3) distribution of a controlled substance analogue ,

in violation of Title 21 , United States Code , Sections 841(a) (1)

and 8 41 ( b) ( 1) ( C) .

       18 .     It was a part and an object of the conspiracy that

TAMEKA LEWIS , the defendant , being an agent of a government

agency that received , in a one-year period , benefits in excess

of $10 , 000 under a Federal program involving a grant , contract ,

subsidy , loan , guarantee , insurance , and other form of Federal

assistance , to wit , the DOC , corruptly would and did solicit and

demand for the benefit of a person , and accept and agree to

accept , something of value from a person , intending to be

influenced a nd rewarded in connection with a business ,

transaction , and series of transactions of such government

organization involving something of value of $5 , 000 and more , in

violation of Title 18 , United States Code , Section 666 (a) (1) (B) .

       19 .     It was further a part and an object of the conspiracy

that TAMEKA LEWIS , the defendant , willfully and knowingly ,

having devised and intending to devise a scheme and artifice to

defraud , and to deprive her employer of the right to her honest

services , wo u ld and did transmit and cause to be transmitted by

means of wire , radio , and television communication in interstate

and foreign commerce , writings , signs , signals , pictures , and

sounds , for the purpose of executing such scheme and artifice ,




                                          5
                Case 1:21-cr-00349-JSR Document 1 Filed 05/25/21 Page 6 of 12




in violation of Title 18 , United States Code , Sections 1343 and

1346 .

         20.       It was further a part and an object of the conspiracy

that TAMEKA LEWIS , the defendant , intentionally and knowingly

distributed and possessed with intent to distribute a controlled

substance analogue in violation of Title 21 , United States Code ,

Sections 841 (a) (1) and 841 (b) (1) (C) .

                                        Overt Act

         21 .     In furtherance of said conspiracy and to effect the

illegal objects thereof , the following overt act , among others ,

was committed in the Southern District of New York and

elsewhere :

                  a . On or about September 16 , 2020 , TAMEKA LEWIS , the

defendant , met with Associate - 2 , who paid her a cash bribe in

exchange for smuggling contraband into the OBCC .

                   (Title 18 , United States Code , Section 371 . )

                                        COUNT TWO
                                        (Bribery)

         The Grand Jury further charges :

         22 .     The allegations contained in paragraphs 1 through 16

of this Indictment are repeated and realleged as if fully set

forth herein .

         23 .     From at least in or about June 2019 up through and

including in or about September 2020 , in the Southern District


                                            6
          Case 1:21-cr-00349-JSR Document 1 Filed 05/25/21 Page 7 of 12




of New York and elsewhere , TAMEKA LEWIS , the defendant , being an

agent of a government agency that received , in a one-year

period , benefits in excess of $10 , 000 under a Federal program

involving a grant , contract , subsidy , loan , guarantee ,

insurance , and other form of Federal assistance , to wit , the

DOC , corruptly solicited and demanded for the benefit of a

person , and accepted and agreed to accept , a thing of value from

a person , intending to be influenced and rewarded in connection

with a business , transaction , and series of transactions of such

government agency involving a thing of value of $5 , 000 and more ,

to wit , LEWIS , in her capacity as a counselor employed by the

DOC , accepted and agreed to accept cash payments in exchange for

smuggling contraband into the OBCC for Inmate - 1 , Inmate - 2 , and

Inmate - 3 .

   (Title 18 , United States Code , Sections 666(a) (1) (B) and 2 . )

                               COUNT THREE
                       (Honest Services Wire Fraud )

      The Grand Jury further charges :

      24 .     The allegations contained in paragraphs 1 through 16

of this Indictment are repeated and realleged as if fully set

forth herein .

      25 .     From at least in or about June 2019 up through and

including in or about September 2020 , in the Southern District

of New York and elsewhere , TAMEKA LEWIS , the defendant ,


                                      7
        Case 1:21-cr-00349-JSR Document 1 Filed 05/25/21 Page 8 of 12




willfully and knowingly , having devised and intending to devise

a scheme and artifice to defraud , and to deprive her employer of

its intangible right to her honest services , did transmit and

cause to be transmitted by means of wire , radio , and television

communication in interstate and foreign commerce , writings ,

signs, signals , pictures , and sounds for the purpose of

executing such scheme and artifice , to wit , LEWIS , in her

capacity as a counselor employed by the DOC , accepted and agreed

to accept cash payments in exchange for smuggling contraband

into the OBCC for Inmate - 1 , Inmate-2 , and Inmate - 3 , and

facilitated those exchanges through telephone calls in

interstate commerce .

   (Title 18 , United States Code , Sections 1343 , 1346 , and 2 . )

                               COUNT FOUR
            (Distribution of a Controlled Substance Analogue)

     The Grand Jury further charges :

     26 .    The allegations contained in paragraphs 1 through 16

of this Indictment are repeated and realleged as if fully set

forth herein .

     27 .    On or about September 18 , 2020 , in the Southern

District of New York and elsewhere , TAMEKA LEWIS , the defendant ,

intentionally and knowingly distributed and possessed with

intent to distribute a controlled substance ana l ogue in

violation of Title 21 , United States Code , Section 841(a) (1) .


                                    8
            Case 1:21-cr-00349-JSR Document 1 Filed 05/25/21 Page 9 of 12




      28 .    The controlled substance analogue involved in the

offense was mixtures and substances containing a detectable

amount of methyl 3 , 3 - dimethyl-2-(1-(pent - 4-en - l - yl) - lH - indazole-

3-carboxamido)butanoate (known as "MDMB-4en-PINACA"), a

controlled substance analogue , as defined in Title 21 , United

States Code , Section 802(32) , of methyl 2-(1-(5-fluoropentyl)-l

H- indazole - 3 - carboxamido) - 3 , 3-dimethylbutanoate (known as "5F-

ADB " and "5F-MDMB-PINACA"), a Schedule I controlled substance ,

that was intended for human consumption and is treated as a

Schedule I controlled substance , in violation of Title 21 ,

United States Code , Sections 813 and 841 (b) (1) (C) .

       (Title 21 , United States Code , Sections 84l(a) (1) and
      841 (b) (1) (C) ; Title 18 , United States Code , Section 2 . )

                            FORFEITURE ALLEGATIONS

     29 .     As a result of committing the bribery and honest

services wire fraud objects of the conspiracy alleged in Count

One of this Indictment , as well as the offenses alleged in

Counts Two and Three of this Indictment , TAMEKA LEWIS , the

defendant , shall forfeit to the United States , pursuant to Title

18 , United States Code , Section 981 (a) (1) (C) and Title 28 United

States Code , Section 246l(c) , any and all property , real and

personal , that constitutes or is derived from proceeds traceable

to the commission of said offenses , including but not limited to

a sum of money in United States currency representing the amount



                                        9
       Case 1:21-cr-00349-JSR Document 1 Filed 05/25/21 Page 10 of 12




of proceeds traceable to the commission of said offenses .

     30 .   As a result of committing the narcotics offense object

of the conspiracy alleged in Count One of this Indictment , as

well as the offense alleged in Count Four of this Indictment ,

TAMEKA LEWIS , the defendant , shall forfeit to the United States ,

pursuant to Title 21 , United States Code , Section 853 , any and

all property constituting , or derived from , any proceeds

obtained , directly or indirectly , as a result of said offenses

and any and all property used , or intended to be used , in any

manner or part , to commit , or to facilitate the commission of ,

said offenses , including but not limited to a sum of money in

United States cu r rency representing the amount of proceeds

traceable to the commission of said offenses .

                      Substitute Assets Provision


     31 .   If any of the above - described forfeitable property , as

a result of any act or omission of the defendant :

            a.   cannot be located upon the exercise of due
            diligence ;

            b.    has been transferred or sold to , or deposited
            with , a third person ;

            c.    has been placed beyond the jurisdiction of the

            Court ;

            d.    has been substantially diminished in value ; or




                                    10
       Case 1:21-cr-00349-JSR Document 1 Filed 05/25/21 Page 11 of 12




          e.    has been commingled with other property which

          cannot be subdivided without difficulty ;

it is the intent of the United States , pursuant to Title 21 ,

United States Code , Section     853(p) , to seek forfeiture of any

other property of the defendant up to the value of the above

forfeitable property .

    (Title 18 , United States Code , Section 981 ; Title 21 , United
         States Code , Section 853 ; and Title 28 , United States
                          Code , Section 2461 . )




                                                   AUSS
                                         United   ates Attorney




                                    11
Case 1:21-cr-00349-JSR Document 1 Filed 05/25/21 Page 12 of 12




         Form No. USA-33s-274 (Ed. 9-25-58)



             UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK


               UNITED STATES OF AMERICA

                            v.

                      TAMEKA LEWIS

                       Defendant.


                        INDICTMENT

                          21 Cr.

       (18 U.S.C. §§ 371, 666, 1343, 1346, and
                 2; 21 u.s.c. § 841)

                     AUDREY STRAUSS
                     edSta~
